


--------------------------------------------------------------------------------


 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement ("Agreement") is made and deemed effective
as of January 10, 2008, by and between US Biodefense, Inc., a Utah corporation
("UBDE"), on one side, and Scott Gallagher ("Executive"), on the other side,
with reference to the herein recitals, terms and conditions.
 
RECITALS
 
WHEREAS, Executive is negotiating the purchase of 10,000,000 (ten million)
shares of UBDE's common stock from the Company and Executive will thereby gain a
significant equity position thereby;
 
WHEREAS, UBDE recognizes the experience and knowledge of Executive in matters
relating to the UBDE's future business activities as a public company, and
further, recognizes that it is in the best interests of UBDE to retain the
services of Executive;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:
 
AGREEMENT


Employment.


UBDE hereby employs Executive as UBDE's Chairman of the Board and Chief
Executive Officer, and Executive hereby accepts employment by UBDE in accordance
with the terms and conditions set forth in this Agreement.


Term.


Executive's initial term of employment and the services to be provided hereunder
shall commence on January 10th ,2008 and continue for a period of two (2) years
from such date (the "Initial Term"), subject to earlier termination as
hereinafter provided.


Compensation.


UBDE shall pay Executive the following aggregate compensation for all services
rendered by him to UBDE under this Agreement:


3.1 Base Salary.
 
UBDE shall pay Executive a base salary during the term of this Agreement
commencing at the rate of one hundred thousand dollars ($100,000) per annum (the
"Base Salary"). The Base Salary shall be payable in arrears, in substantially
equal monthly installments or more frequently in accordance with the policies of
UBDE. UBDE shall review Executive's base salary bi-annually with Executive for
the purpose of determining a reasonable increase based on Executive's service
and performance, taking into consideration a good-faith assessment of any other
incentive and/or bonus plans to which Executive may be a party. Such review
shall be in accordance with UBDE's policies and practices with other executives
in similar positions with UBDE and its subsidiaries, if any. Notwithstanding the
foregoing, any increase in Executive's Base Salary shall be determined by UBDE
at its sole discretion. In the event that UBDE is not able to pay the
Executive's salary in cash, the Executive's salary will accrue and may be
converted into common stock at a discount to the trading market value. Market
Value will be the average closing price of UBDE common stock over the preceding
30 day period.


3.2 Annual Bonus.
 
UBDE shall pay Executive an annual bonus (the "Annual Bonus") in a minimum
amount of twenty five percent (25%) of Executive's annual Base Salary based on
the achievement of certain predetermined quantitative and qualitative goals
related to the operating performance of UBDE as mutually determined and agreed
upon by Executive and UBDE and in accordance with UBDE’s policies and practices.
 
3.3 Payment of Annual Bonus.

Executive's Annual Bonus for each fiscal year shall be determined as soon as
practicable following the end of each fiscal year, but in no event later than
sixty (60) days following the end of each fiscal year. Any Annual Bonus due to
Executive shall be paid promptly upon its final determination. UBDE shall cause
and arrange to provide Executive with an annual statement showing the manner in
which the Annual Bonus was calculated.


3.4 Other Benefits.
 
 Executive shall be entitled to participate, to the full extent eligible and
available in accordance with the terms of the program in which he desires to
participate in all group life and medical insurance programs which UBDE shall
from time to time have for the benefit of its officers, directors and/or
employees, subject to the rules and requirements then in effect regarding
participation of executives or employees therein. Executive shall also be
entitled to participate in any management compensation and benefit program on a
basis similar to that which is made available to other members of UBDE's
management team operating in a similar capacity as the Executive. UBDE reserves
the right to modify, terminate, and/or reduce benefits at any time, provided
such modification, termination and/or reduction is applied to all other members
of the management team operating in a similar capacity as Executive.


3.5 Signing Bonus.
UBDE shall deliver to Executive, upon execution of this Agreement, one million
five-hundred thousand (1,500,000) post spilt shares of its common stock (the
"Stock"), which tender shall be irrevocable. The Stock shall be free and clear
of all liens, restrictions, security interests, charges or other encumbrances
and shall be registered on SEC form S-8.


Duties of Executive.


4.1 Business Development/Operations.
Subject to the oversight and direction of the UBDE’s board of directors,
Executive shall be responsible for managing and developing all aspects of UBDE's
operations and business development affairs.


4.2 Additions and Changes.
Executive shall perform such reasonable additional work as may be required by
UBDE from time to time under the terms and conditions and according to the
directions, instructions and control of UBDE's board of directors.


4.3 Best Efforts.
Executive shall devote his best skill, effort and attention to his duties set
forth herein and to further enhance and develop UBDE's business affairs,
interests and welfare. Executive shall be entitled to perform his duties from
whatever location he deems appropriate.


4.4 Policies.
Executive shall adhere to the employment policies of UBDE in effect from time to
time. References to the policies or practices of UBDE shall mean its policies or
practices of which Executive has notice as in effect and modified from time to
time.


4.5 Other Employment.
Executive may engage in other employment without prior written consent of UBDE.
Further, this provision shall not be construed to prevent the Executive from
personally, and for Executive's own account, owning, managing, investing or
trading in real estate, stocks, bonds, securities, commodities, or any other
forms of investment, so long as such owning, managing, investing or trading is
not in competition with UBDE and does not interfere with the performance of
Executive's duties hereunder. However, Executive is not required to devote his
full time to UBDE.


Expenses.


UBDE shall reimburse Executive for reasonable and necessary business expenses in
accordance with the expense reimbursement policies and practices of UBDE and in
accordance with a predetermined budget to be approved by the board of directors
of UBDE.


Director's and Officer's Insurance.


UBDE shall be required to maintain, for the benefit of Executive, a director's
and officer's policy of insurance.
 
Fringe Benefits.


UBDE shall provide Executive with all fringe benefits regularly provided to
other similarly situated officers, directors of UBDE, generally and with such
other fringe benefits as the Executive and UBDE shall mutually agree upon in
writing.


7.1 Vacation.
 UBDE shall provide Executive with two (2) weeks of paid vacation as well as
holidays in accordance with UBDE's policies.


7.2 Insurance.
UBDE shall provide Executive with family health insurance pursuant to UBDE's
health insurance plan if one exists and in accordance with the policies and
practices of UBDE.


Termination.


8.1 Termination with Cause.
UBDE may terminate Executive "with cause" without notice, for reason of
Executive's (i) misappropriation or embezzlement of funds of UBDE, (ii)
intentional misrepresentation of a product or service offered by UBDE, (iii)
soliciting a client's or customer's business for personal or competitive gain,
(iv) use or sale of illegal drugs in the work place, or repeated intoxication
from alcohol or controlled substances in the work place, (v) physical, mental or
sexual abuse or harassment of any employee, customer or prospective client or
customer, (vi) criminal negligence or criminal acts in the work place; (vii)
commission of a felony or crime of moral turpitude, (viii) selling or providing
confidential information of UBDE to a competitor, or (ix) theft or destruction
of property of UBDE. UBDE may terminate Executive "with cause" if, after ten
(10) days prior written notice by UBDE to Executive, Executive has failed to
cure any of the following occurrences: (i) violation of UBDE policies or
procedures, (ii) breach of any other of the covenants of this Agreement not
specifically set forth in (i) through (viii) above, or (iii) breach of an
employee's customary obligations to the employer. In the event that Executive is
terminated "with cause," Executive shall be entitled solely to the payment of
(i) Executive's then current Base Salary through the date Executive is
terminated and (ii) all accrued and unused vacation and sick leave as of the
date of termination. Executive shall not be entitled to receive any other
amounts or benefits from UBDE.


8.2 No Termination Without Cause.
UBDE may not terminate Executive "without cause." In the event that UBDE
terminates Executive "without cause," Executive shall be paid (i) the equivalent
of two years of Base Salary and minimum bonus commitment as well as all accrued
and unpaid salary through the date of termination and (ii) all accrued and
unused vacation and sick leave as of the date of termination in addition to
other legal and equitable remedies available to Executive.


8.3 Termination Due to Executive's Death or Disability.
In the event that this Agreement is terminated due to Executive's death or
disability (as defined below), Executive (or Executive's legal representatives)
shall be paid (i) nine (9) months' Base Salary as severance, (ii) Base Salary
through the date of termination, (iii) all Bonus payments earned through the
date of termination or previously awarded and unpaid and (iv) all accrued and
unused vacation and sick leave as of the date of termination. For purposes of
this Agreement, the term "Disability" shall mean the mental and physical
inability to perform satisfactorily Executive's regular full time duties - with
or without a reasonable accommodation - as determined by a physician chosen by
mutual agreement of a physician selected by Executive and a physician selected
by UBDE, provided, however, that any Disability which continues for thirty (30)
days (whether or not consecutive) in any eighteen (18) month period shall be
deemed a Disability.


Indemnification.


9.1 Definition.
As used in this provision, "Damages" means all claims, damages, liabilities,
losses, judgments, settlements, and expenses, including, without limitation, all
reasonable fees and disbursements of counsel incident to the investigation or
defense of any claim or proceeding or threatened claim or proceeding.


9.2 Terms of Indemnification.
UBDE agrees to indemnify, defend and hold harmless Executive from all Damages
(i) proximately caused by the fault or negligence of UBDE, its officers,
directors, employees or agents; (ii) which relate in any manner to the terms and
obligations of this Agreement; (iii) which relate to any other failure by UBDE
to comply with any terms of this Agreement; (iv) which relate to any failure by
UBDE to comply with applicable laws and/or regulations in accordance with this
Agreement; and/or (v) resulting from any breach of any representation, warranty,
covenant or promise made by UBDE in this Agreement.



9.3 Notice of Claim.
UBDE shall promptly notify Executive in writing of any claim asserted by a third
person that might give rise to any indemnity obligation hereunder. Failure of
any UBDE to promptly give such notice shall not relieve that individual of his
indemnification obligations under this Agreement. Together with or following
such notice, UBDE shall deliver to Purchaser copies of all notices and documents
received by such party relating to the asserted claim (including court papers).


9.4 UBDE Indemnification.
 Executive will indemnify and hold harmless, previous board members and officers
of the corporation from any claim that arises relating to the business
activities of UBDE after the "closing" date.


Transfer and Assignment of Intellectual Property Rights.


Executive agrees to transfer and assign to UBDE all of his rights, if any, to
that certain intellectual Internet property known as "InternetHoldingsCorp.com"
“InternetBizExchnage.com” subject to UBDE's full compliance with the terms and
conditions of this Agreement. However, Executive expressly disclaims any (i)
warranty as to the viability, marketability, and/or functionality of that
Internet property. In no event shall Executive be liable or responsible for any
claims made against that Internet property in any respect and UBDE will be
indemnified for all claims made prior to the "closing" date, UBDE will not be
held responsible for any claims or liabilities relating to the above mentioned
Internet properties prior to closing.



--------------------------------------------------------------------------------


 
Miscellaneous.


12.1 Survival of Representations and Warranties.
 The representations and warranties of the parties including indemnification
obligations contained herein shall survive following the termination of
Executive's employment with UBDE.


12.2 Waivers.
 No action taken pursuant to this Agreement, including any investigation by or
on behalf of any party shall be deemed to constitute a waiver by the party
taking such action or compliance with any representation, warranty, covenant or
agreement contained herein, therein and in any documents delivered in connection
herewith or therewith. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


12.3 Notices.
 All notices, requests, demands and other communications, which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given if delivered or mailed, first class mail, postage prepaid:


To US Biodefense, Inc.; David Chin, CEO
13674 E. Valley Rd.
City of Inudustry, CA 91746


To Executive: Scott Gallagher
300 State Street East, Suite 226
Oldsmar, Florida 34677
 
or to such other address as such party shall have specified by notice in writing
to the other party.
 
12.4 Merger and Integration.
 
This Agreement contains the entire understanding of the parties. There are no
representations, covenants or understandings other than those, either express,
implied or referred to herein. Each party acknowledges that there are no
conditions to this agreement other than those expressed or referred to herein.
Each party further acknowledges that no other party or any agent or attorney of
any other party has made any promise, representation or warranty whatsoever,
express or implied or statutory, not contained or referred to herein, concerning
the subject matter hereof, to induce him to execute this Agreement, and he
acknowledges that he has not executed this Agreement in reliance on any such
promise, representation or warranty not specifically contained or referred to
herein.


12.5 Sections and Other Headings.
 The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.



12.6 Governing Law.
This Agreement, and all transactions contemplated hereby, shall be governed by,
construed and enforced in accordance with the laws of the State of Florida. The
parties herein submit to personal jurisdiction and venue of a court of subject
matter jurisdiction which is appropriate for Oldsmar, Florida.


12.7 Attorney's Fees and Court Costs.
 In the event that litigation results from or arises out of this Agreement or
the performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which, the
prevailing party may be entitled.


12.8 Contractual Procedures.
Unless specifically disallowed by law, should litigation arise hereunder,
service of process therefore, may be obtained through certified mail, return
receipt requested; the parties hereto waiving any and all rights they may have
to object to the method by which service was perfected.


12.9 Partial Invalidity.
If any provision in this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions will
nevertheless continue in full force without being impaired or invalidated in any
way.


12.10 Further Assurances.
The parties agree to take all further actions, including execution of documents,
which are reasonably necessary to effectuate the transaction contemplated by
this Agreement.


12.11 Binding on Successors.
This Agreement and covenants and conditions herein contained shall apply to, be
binding upon and inure to the benefit of the respective heirs, administrators,
executors, legal representatives, assignees, successors and agents of the
parties hereto.


12.12 Specific Performance.
The parties agree that remedies, at least for any breach or threat of breach of
this Agreement, may be inadequate and that, in the event of any such breach or
threat of breach, the non-breaching party will be entitled, in addition to all
other rights and remedies otherwise available at law or in equity, to the
equitable remedy of injunctive relief to enforce the provisions of this
Agreement.


12.13 Joint Preparation.
This Agreement is to be deemed to have been jointly prepared by the parties
hereto and any uncertainty and ambiguity existing herein shall not be
interpreted against any party hereto, but according to the application of the
rules of interpretation of contracts, if any such uncertainty or ambiguity
exists.


12.14 Counterparts.
This Agreement can be executed in one or more counterparts and the counterparts
signed in the aggregate shall constitute a single, original instrument. A
facsimile/photocopy of this Agreement may be used in lieu of the original for
all purposes.


12.15 Contingencies.
This agreement must be signed by all board members of UBDE in addition to the
following other documents and actions: the lease agreement settlement must be
signed, the stock purchase agreement must be signed, all board members must
resign as officers and board members of UBDE effective immediately and Mr. Scott
Gallagher must be elected as COB/CEO and is responsible for all outstanding
obligations of UBDE.
 
IN WITNESS WHEREOF, the parties have executed this Agreement (consisting of 6
pages) so that it is deemed effective as of the day and year first written
above.


US Biodefense, Inc.                                                         
 Scott Gallagher
 
By:  /s/ David Chin                                             /s/ Scott
Gallagher
       
----------------------------                                        ---------------------------------
          David
Chin/CEO                                                         Scott Gallagher
 
       
Dated:  1/10/08                                                            
Dated:  1/10/08
 


 